DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 153-175 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of the invention of, drawn to a gene editing nuclease, Species Group 1 species N209E and V377T, Species Group 2 species TALE domain, Species Group 3 species SEQ ID NO:204, Species Group 4 species electroporation in the paper of 10/27/2022, is acknowledged.  Applicant's election without traverse the invention of Species Group 1: “Cas protein” and Species Group 2: “Cas9”, in the paper of 10/27/2022, is acknowledged.  
During a telephone conversation with Peter Schlueter on 12/14/2022 an election was made without traverse to prosecute the invention of the Species Group 1 species of N209E, claim 155.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim156 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The references in the information disclosure statement filed on 1/19/2022 have been considered and acknowledged as such.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 153-155, 157-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,278,570.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 of U.S. Patent No. 11,278,570 drawn to a mutant TcBuster transposase comprising an amino acid sequence at least 70% identical to full-length SEQ ID NO: 1 and having one or more of the following amino acid substitutions: V549P, R574K, E570V, G558T, P554T, D555M, G556P, L539F, E538Q, E534A, I532E, L564C, D555S, T556D, T557A, K635P, D607I, Y595A, S591I, V583P, E578L, K573R, T544N, D545S, T546D, T547A, Y59F, G75P, L76Q, S87E, H124D, D132K, D133L, C172V, D189N, T190N, T190D, Y201D, V206Q, N209E, T219S, A229S, A229D, I233Q, F237Y, M250F, A255P, P257E, L268T, K275E, S277G, S277K, Y284I, H285G, K292N, C318I, H322Q, H322A, M343L, A354S, L359K, G365D, F389V, N417R, Y427K, Y427S, S426Q, C462D, C470M, A472P, A472D, N473T, K490I, S491N, N492G, E535A, R536Q, E538A, E567S, F568Y, R574E, R574I, R574T, K590A, S591K, V594S, M612L, M612S, Q615K, A632S, Y155F, I421L, A632Q, P559I, G526V, C512E, V356L, Y284V, N90S, and/or Q18A and further comprising one or more amino acid substitutions selected from N85S, D99A, E247K, L268T, Y284I, V356L, V377T, E469K, C470M, A472P, K490I, and C512E, fusion proteins comprising the TcBuster transposase, polynucleotides encoding the TcBuster transposase and methods of use of the TcBuster transposase anticipate instant claims 153-175 drawn to a mutant TcBuster transposase comprising an amino acid sequence at least 70% identical to full-length SEQ ID NO: 1 and having the amino acid substitutions E247K, L268T, and Y284I when numbered in accordance with SEQ ID NO: 1, fusion proteins comprising the TcBuster transposase, polynucleotides encoding the TcBuster transposase and methods of use of the TcBuster transposase.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
12/13/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652